Citation Nr: 1125321	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from March 1976 to March 1980 and February 1991 to July 1991.  The Veteran also had Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In pertinent part of the February 2006 decision, the RO denied service connection for low back strain, hypertension, and schizophrenia.

In November 2009 the Board denied service connection for low back strain and hypertension and remanded the issue of entitlement to service connection for schizophrenia.  The Board finds that further development is warranted.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A careful review of the Veteran's claims file revealed that further development is warranted on the issue of entitlement to service connection for schizophrenia.  In November 2009 the Board remanded the issue of entitlement to service connection for schizophrenia in order for the Veteran to be afforded a VA examination.  The Veteran was scheduled for a VA examination in August 2010; however, she failed to report to the VA examination and did not give a reason for her failure to report.  

In May 2011 the Veteran's representative asserted that the Veteran should be afforded a new VA examination because of her failure to appear.  Based on the request of the Veteran's representative for a new examination, the likelihood that the Veteran's failure to report for the last examination may well be related to her mental or psychiatric state, and the fact that a medical examination would be most helpful in resolving this case, the Board is remanding this matter, once more, in order for the Veteran to be scheduled for a VA examination.
The Board points out that if the Veteran fails to appear for a newly scheduled examination without good cause, another VA examination will not be schedule, and the case will be decided on the evidence of record.  See 38 C.F.R. § 3.655 (2010).  The Board notes that examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death of an immediate family member.  

The Veteran's private treatment records and VA treatment records revealed that she has a current diagnosis of schizophrenia and has been repeatedly hospitalized for her schizophrenia.  In December 2000 the Veteran was found to be unfit for Reserve Service because of recent acute psychiatric hospital admissions in February 2000, May 2000, and October to December 2000 for paranoid type schizophrenia.  During a weekend drill for reserve service in February 2000 the Veteran was taken to Walter Reed Army Medical Center and was diagnosed with psychosis.  The Board notes that service connection may be granted for injury or disease incurred while on Active Duty for Training (ACDUTRA), full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 01(22).  However, service connection may be granted for injuries incurred while on Inactive Duty for Training (INACDUTRA), but not for disease; INACDUTRA is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  

While the Veteran had a VA examination in  December 2004, and she was diagnosed with a history of depression and paranoid schizophrenia, the VA examiner did not opine as to whether her diagnoses were related to either of the Veteran's periods of active service.  Therefore, the Board finds that the RO should arrange for the Veteran to undergo a VA examination to determine the nature and likely etiology of any psychiatric disability, to include schizophrenia.  The VA examiner should opine as to whether the Veteran's psychiatric disability is at least likely as not related to either period of her active duty service or her ACDUTRA. The VA examiner should also opine if the Veteran's February 2000 diagnosis was just an episode in the Veteran's psychiatric disability and therefore, not related to the Veteran's ACDUTRA. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment pertaining to a psychiatric disability.
Accordingly, the remaining matter is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of her schizophrenia.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner is asked to provide a diagnosis for any psychiatric disorder found.  The VA examiner should opine as to whether any psychiatric disability diagnosed, is at least as likely as not related to either period of the Veteran's active service.  The VA examiner should also opine if the Veteran's February 2000 diagnosis was just an episode in the Veteran's psychiatric disability and therefore, not related to the Veteran's ACDUTRA. 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of her claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


